Case: 1:19-cv-01610 Document #: 73-3 Filed: 05/28/19 Page 1 of 10 PageID #:820




                 EXHIBIT C
  Case:
   Case:1:19-cv-01610
          1:18-cv-01959Document
                        Document#:#:73-3 Filed: 05/03/18
                                     52 Filed:  05/28/19 Page
                                                         Page 12 of
                                                                 of 910PageID
                                                                        PageID#:320
                                                                                #:821




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

KAREN TICHY,                           )
                                       )
                                       )
                            Plaintiff, )
                                       )
       v.                              )
                                       )                  Case No. 1:18-cv-01959
HYATT HOTELS CORPORATION;              )
HILTON WORLDWIDE HOLDINGS, INC.; )                        Judge Rebecca R. Pallmeyer
INTERCONTINENTAL HOTELS GROUP,         )
PLC; MARRIOTT INTERNATIONAL,           )                  Magistrate Judge M. David Weisman
INC.; CHOICE HOTELS                    )
INTERNATIONAL, INC.; and WYNDHAM )
WORLDWIDE CORPORATION,                 )
                                       )
                          Defendants. )

     THE PARTIES’ JOINT MOTION TO DEFER THE COLLECTION AND
PRODUCTION OF HARD COPY DOCUMENTS AND ESI UNDER PARAGRAPHS C(1)
           AND C(2) OF THE STANDING ORDER REGARDING
          MANDATORY INITIAL DISCOVERY PILOT PROJECT

       Plaintiff, Karen Tichy, and Defendants Hyatt Hotels Corporation, Marriott International,

Inc., Choice Hotels International, Inc., Wyndham Worldwide Corporation, Hilton Domestic

Operating Company, Inc. and Six Continents Hotels, Inc. (collectively, “the parties”), by and

through their counsel, hereby jointly move the Court to enter an Order providing certain limited

and specific relief from the Court’s Standing Order Regarding Mandatory Initial Discovery Pilot

project (“MIDP”), namely, deferring the parties’ obligations to collect and produce hard copy

documents and ESI under Paragraphs C(1) and C(2) until the Court rules on Defendants’

anticipated motion to dismiss the putative antitrust Class Action Complaint (the “Complaint”)

pursuant to Fed. R. Civ. P. 12(b)(6) (the “Motion”). In support of their Motion, the parties state

as follows:
Case:
 Case:1:19-cv-01610
        1:18-cv-01959Document
                      Document#:#:73-3 Filed: 05/03/18
                                   52 Filed:  05/28/19 Page
                                                       Page 23 of
                                                               of 910PageID
                                                                      PageID#:321
                                                                              #:822




    1.   On March 19, 2018, Plaintiff filed a putative antitrust class action naming six major

         hotel chains. The Complaint alleges that, from 2015 to the present, Defendants

         conspired to restrain bidding for “branded keyword searches” on third-party search

         engines, and asserts two counts alleging violations of Section 1 of the Sherman Act,

         15 U.S.C. § 1. (Compl. ¶¶ 13-14).

    2. On April 5, 2018, the Court granted an Agreed Motion for an Extension of Time to

         Respond to the Complaint filed by certain of the defendants, providing that a response

         is due by May 24, 2018. (Dkt. #25). The Court granted a similar motion for

         Defendant Hilton Domestic Operating Company, Inc. on April 16, 2018. (Dkt. #44).

    3. Defendants intend to move to dismiss the Complaint for failure to state a claim.

         (Defendants will strive to file a joint motion to dismiss to address common arguments

         to the extent practicable.) Among other things, Defendants will argue that the factual

         allegations in the Complaint are insufficient to state a plausible claim of conspiracy

         under Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). Plaintiff expects to oppose

         any such motions to dismiss.

    4. The parties seek entry of an Order that is narrowly tailored to defer only their

         obligations under Paragraphs C(1) and C(2) of the MIDP. Paragraphs C(1) and C(2)

         require that the parties collect and produce hard copy documents and ESI that they

         believe may be relevant to any party’s claims or defenses, as outlined in Paragraph

         B(3), within forty (40) days after serving their initial response.

    5. The parties do not seek relief from any of the other MIDP requirements and plan to

         engage in the expeditious discovery process required by the MIDP.           As such,

         Defendants will answer the Complaint at the same time they move to dismiss, and the




                                               2
Case:
 Case:1:19-cv-01610
        1:18-cv-01959Document
                      Document#:#:73-3 Filed: 05/03/18
                                   52 Filed:  05/28/19 Page
                                                       Page 34 of
                                                               of 910PageID
                                                                      PageID#:322
                                                                              #:823




       parties will serve timely their initial disclosures required by Paragraphs B(1) through

       B(6) of the MIDP. (Defendants reserve the right to raise additional objections to the

       scope of any documents that may later be requested, including as a result of customer

       confidentiality and/or privacy issues.)

    6. To further ensure that discovery can proceed quickly if the Court were to deny the

       motions to dismiss, the parties propose that, while the motions to dismiss are pending,

       the parties negotiate a confidentiality agreement to govern discovery in this case and

       an ESI Discovery Protocol setting guidelines and technical specifications for

       productions of ESI to the extent document discovery later proceeds.

    7. Defendants state that the proportionality considerations addressed in Fed. R. Civ. P.

       26(b)(1) should be considered in the conduct of discovery in this matter. Given the

       complex nature and breadth of the case, the large number of parties involved, and the

       potentially voluminous ESI to be collected, searched, and reviewed, producing

       relevant documents within forty (40) days after Defendants serve their initial response

       would be, in the best case scenario, an enormous and difficult undertaking for

       Defendants. Among other things, the parties would need to: (1) discuss information

       sources, database capabilities, data and document retention policies, and practices and

       technology use policies; (2) meet and confer regarding the use of any technology

       assisted review, custodians, search terms, and ESI date ranges; and (3) review

       documents (including ESI) for responsiveness and privilege.        This work will be

       costly, time-consuming, and intrusive, and none of it will be necessary if the Court

       grants the motions to dismiss. It also avoids the risk of forcing Defendants to produce

       some of their most commercially sensitive and proprietary documents and




                                             3
Case:
 Case:1:19-cv-01610
        1:18-cv-01959Document
                      Document#:#:73-3 Filed: 05/03/18
                                   52 Filed:  05/28/19 Page
                                                       Page 45 of
                                                               of 910PageID
                                                                      PageID#:323
                                                                              #:824




       information related to marketing and pricing practices until Plaintiff has been found

       to have stated a viable claim. Moreover, until the Court decides the motions to

       dismiss, the scope of the litigation, if it remains pending, will not be certain, and thus

       Defendants may need to repeat certain of their efforts to identify, collect, review, and

       produce relevant documents.

    8. Defendants thus find well-reasoned those decisions in which courts have stressed the

       importance of resolving motions to dismiss before permitting far-reaching antitrust

       discovery to commence. See Twombly, 550 U.S. at 558 (“proceeding to antitrust

       discovery can be expensive” and “it is only by taking care to require allegations that

       reach the level suggesting conspiracy that we can hope to avoid the potentially

       enormous expense of discovery in cases with no reasonably founded hope that the

       [discovery] process will reveal relevant evidence to support a § 1 claim”) (internal

       quotation marks omitted); In re Text Messaging Antitrust Litig., 630 F.3d 622, 625–

       26 (7th Cir. 2010) (“Twombly . . . is designed to spare defendants the expense of

       responding to bulky, burdensome discovery unless the complaint provides enough

       information to enable an inference that the suit has sufficient merit to warrant putting

       the defendant to the burden of responding to at least a limited discovery demand.

       When a district court by misapplying the Twombly standard allows a complex case of

       extremely dubious merit to proceed, it bids fair to immerse the parties in the

       discovery swamp . . . and by doing so create irrevocable as well as unjustifiable harm

       to the defendant”) (internal citations and quotation marks omitted); Manual for

       Complex Litigation (Fourth) ¶ 11.41 at 86 (“fundamental to controlling discovery is

       directing it at material issues in controversy”).




                                              4
  Case:
   Case:1:19-cv-01610
          1:18-cv-01959Document
                        Document#:#:73-3 Filed: 05/03/18
                                     52 Filed:  05/28/19 Page
                                                         Page 56 of
                                                                 of 910PageID
                                                                        PageID#:324
                                                                                #:825




       9. Because of the complex issues, number of defendants, and potentially significant

           discovery demands in this putative class action case, there is good cause for the Court

           to defer the parties’ deadline to collect and produce hard copy documents and ESI

           under Paragraphs C(1) and C(2) until after the Court has ruled on Defendants’

           anticipated motion to dismiss.      The Court has “the inherent power to stay civil

           proceedings, postpone civil discovery, or impose protective orders when the interests

           of justice so dictate.” See, e.g., Doe v. City of Chicago, 360 F. Supp. 2d 880, 881

           (N.D. Ill. 2005); see also Strauss v. City of Chicago, et. al, No.: 1:17-cv-05348 (N.D.

           Ill. Nov. 2, 2017) (Pallmeyer, J.) (deferring responsive pleading deadline pending

           resolution of motion to dismiss); Desmond v. Taxi Affiliation Servs., et. al, No.: 1:17-

           cv-08326 (N.D. Ill Feb. 22, 2018) (Lee, J.) (deferring ESI discovery under the MIDP

           pending resolution of motion to dismiss).

       10. The interests of justice weigh strongly in favor of the Court exercising its inherent

           power to defer the parties’ document production obligations in this action. Deferring

           the production deadlines will promote efficiency for the Court and the parties by

           saving significant burden and expense until necessary. This Motion will not cause

           undue or unfair delay to this action or unfair prejudice to any party.

       WHEREFORE, in the interests of justice, fairness and judicial economy, the parties

respectfully request the Court enter an Order: (1) granting the Motion to Defer the Production of

Hard Copy Documents and ESI Under Paragraphs C(1) and C(2) of the MIDP until a reasonable

time after the Court rules on their anticipated motion to dismiss; and (2) for such further relief as

this Court deems just and equitable.




                                                 5
  Case:
   Case:1:19-cv-01610
          1:18-cv-01959Document
                        Document#:#:73-3 Filed: 05/03/18
                                     52 Filed:  05/28/19 Page
                                                         Page 67 of
                                                                 of 910PageID
                                                                        PageID#:325
                                                                                #:826




Dated: May 3, 2018

Respectfully submitted,


/s/ Steve W. Berman (with consent)                 /s/ Zachary Fardon
Steve W. Berman                                    Zachary Fardon (IL Bar No. 6292156)
HAGENS BERMAN SOBOL SHAPIRO LLP                    KING & SPALDING LLP
1918 Eighth Avenue, Suite 3300                     444 W Lake Street
Seattle, WA 98101                                  Suite 1650
Telephone: (206) 623-7292                          Chicago, IL 60606
Facsimile: (206) 623-0594                          Telephone: (312) 995-6333
steve@hbsslaw.com                                  Facsimile: (312) 995-6330
                                                   zfardon@kslaw.com
Elizabeth A. Fegan
HAGENS BERMAN SOBOL SHAPIRO LLP                    Jeffrey S. Cashdan (IL Bar No. 6203950)
455 Cityfront Plaza Drive, Suite 2410              KING & SPALDING LLP
Chicago, IL 60611                                  1180 Peachtree Street, NE
Telephone: (708) 628-4949                          Atlanta, GA 30309
Facsimile: (708) 628-4950                          Telephone: (404) 572-4600
Email: beth@hbsslaw.com                            Facsimile: (404) 572-5100
                                                   jcashdan@kslaw.com
Counsel for Plaintiff and the Proposed Class       Attorneys for Six Continents
                                                   Hotels, Inc.

                                                   /s/ J. Robert Robertson (with consent)
                                                   J. Robert Robertson (IL Bar No. 6204009)
                                                   HOGAN LOVELLS US LLP
                                                   180 N. Stetson Ave., Suite 3500
                                                   Chicago, IL 60601
                                                   Telephone: (312) 291-9495
                                                   Facsimile: (202) 637-5910
                                                   robby.robertson@hoganlovells.com
                                                   Justin Bernick (pro hac vice pending)
                                                   Kimberly Rancour (pro hac vice pending)
                                                   HOGAN LOVELLS US LLP
                                                   Columbia Square
                                                   555 Thirteenth Street, N.W.
                                                   Washington, DC 20004
                                                   Telephone: (202) 637-5600
                                                   Facsimile: (202) 637-5910
                                                   justin.bernick@hoganlovells.com
                                                   kimberly.rancour@hoganlovells.com

                                                   Attorneys for Choice Hotels
                                                   International, Inc.


                                               6
Case:
 Case:1:19-cv-01610
        1:18-cv-01959Document
                      Document#:#:73-3 Filed: 05/03/18
                                   52 Filed:  05/28/19 Page
                                                       Page 78 of
                                                               of 910PageID
                                                                      PageID#:326
                                                                              #:827




                                            /s/ Carrie C. Mahan (with consent)
                                            Carrie C. Mahan (IL Bar No. 459802)
                                            carrie.mahan@weil.com
                                            Weil Gotshal & Manges LLP
                                            1300 Eye Street, N.W.
                                            Washington, D.C. 20005
                                            (202) 682-7000

                                            Stephen J. Siegel (IL Bar No. 6209054)
                                            ssiegel@novackmacey.com
                                            Brian E. Cohen (IL Bar No. 6303076)
                                            bcohen@novackmacey.com
                                            Novack and Macey LLP
                                            100 North Riverside Plaza
                                            Chicago, IL 60606
                                            (312) 419-6900

                                            Counsel for Hilton Domestic Operating
                                            Company, Inc.

                                            /s/ Sean M. Berkowitz (with consent)
                                            One of the Attorneys for Defendant
                                            Hyatt Hotels Corporation

                                            Sean M. Berkowitz (ARDC No. 6209701)
                                            sean.berkowitz@lw.com
                                            LATHAM & WATKINS LLP
                                            330 North Wabash Avenue, Suite 2800
                                            Chicago, IL 60611
                                            Telephone: (312) 876-7700
                                            Facsimile: (312) 933-9767

                                            Christopher S. Yates (pro hac vice pending)
                                            chris.yates@lw.com
                                            Brendan A. McShane (pro hac vice pending)
                                            brendan.mcshane@lw.com
                                            LATHAM & WATKINS LLP
                                            505 Montgomery Street, Suite 2000
                                            San Francisco, CA 94111-6538
                                            Telephone: (415) 391-0600
                                            Facsimile: (415) 395-8095

                                            Attorneys for Hyatt Hotels Corporation




                                        7
Case:
 Case:1:19-cv-01610
        1:18-cv-01959Document
                      Document#:#:73-3 Filed: 05/03/18
                                   52 Filed:  05/28/19 Page
                                                       Page 89 of
                                                               of 910PageID
                                                                      PageID#:327
                                                                              #:828




                                            By: /s/ Shari Ross Lahlou (with consent)
                                            Shari Ross Lahlou (admitted pro hac vice)
                                            Jeffrey L. Poston (admitted pro hac vice)
                                            Luke van Houwelingen (admitted pro hac vice)
                                            Crowell & Moring LLP
                                            1001 Pennsylvania Avenue, NW
                                            Washington, DC 20004
                                            Tele: 202-624-2500
                                            Fax: 202-628-5611

                                            Adam A. Kelly
                                            Andrew R. DeVooght
                                            John A. Cotiguala
                                            Loeb & Loeb LLP
                                            321 North Clark Street, Suite 2300
                                            Chicago, IL 60654
                                            Tele: (312) 464-3100
                                            Fax: (312) 873-4187

                                            Attorneys for Defendant Marriott
                                            International, Inc.

                                            /s/ Paula J. Morency (with consent)
                                            Paula J. Morency
                                            Ann H. MacDonald
                                            Michael K. Molzberger
                                            SCHIFF HARDIN LLP
                                            233 South Wacker Drive
                                            Suite 7100
                                            Chicago, IL 60606
                                            (312) 258-5500
                                            Email: pmorency@schiffhardin.com

                                            Robert J. Wierenga
                                            SCHIFF HARDIN LLP
                                            350 South Main Street
                                            Suite 210
                                            Ann Arbor, MI 48104
                                            (734) 222-1507
                                            Email: rwierenga@schiffhardin.com

                                            Attorneys for Wyndham Worldwide
                                            Corporation




                                        8
  Case: 1:19-cv-01610
    Case:             Document
          1:18-cv-01959        #: #:
                        Document  73-3
                                     52 Filed:
                                        Filed: 05/28/19
                                               05/03/18 Page
                                                        Page 10
                                                             9 ofof910 PageID
                                                                     PageID   #:829
                                                                            #:328



                                 CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that, on May 3, 2018, he caused a true and

correct copy of the foregoing The Parties’ Joint Motion to Defer the Collection and Production

of Hard Copy Documents and ESI Under Paragraphs C(1) and C(2) of the Standing Order

Regarding Mandatory Initial Discovery Pilot Project to be filed electronically with the Court’s

CM/ECF system, and that notice of this filing was sent by electronic mail to all parties by

operation of the Court’s electronic filing system.

                                                     /s/ Zachary Fardon
